Title: Commission to Colonel William Grayson, Lieutenant Colonels Robert Hanson Harrison and Alexander Hamilton, and Elias Boudinot, [28 March 1778]
From: Washington, George
To: Grayson, William,Harrison, Robert Hanson,Hamilton, Alexander,Boudinot, Elias


[Valley Forge, March 28, 1778]
By His Excellency, George Washington Esquire, General and Commander in Chief of all the Forces of the United States of America.
To Colonel William Grayson, Lieutenant Colonels Robert Hanson Harrison and Alexander Hamilton and Elias Boudinot Esquire Commissary General of Prisoners
Whereas a proposition was made, by me, on the 30th day of July 1776, to His Excellency General Sir William Howe, and acceded to, by him, on the first day of August following, stipulating an exchange of Prisoners “officer for officer of equal rank, soldier for soldier and citizen for citizen”: And Whereas differences have arisen on the construction and execution of this agreement; and it has been found by Experience to be inadequate to all the desireable purposes for which it was intended, not being sufficiently extensive and definite to comprehend the diversity of circumstances incident to the state of Captivity, or to ascertain the various modes of relief applicable to all:
In order to adjust all such differences, to prevent others, in future, so far as may be practicable, and to fix the exchange and accommodation of Prisoners of War, upon a more certain, liberal, and ample foundation; You are in virtue of full powers to me delegated, to meet such Commissioners of suitable rank, as are, or shall be appointed on the part of General Sir William Howe, at German Town, on the last day of this month, and who shall come duly authorised to treat on the subject:
With them to confer, determine and agree upon a Treaty and Convention for the Exchange of Prisoners of War, and for all matters whatsoever, which may be properly contained therein, on principles of justice, humanity and mutual advantage, and agreeable to the customary rules and practice of war among civilized nations: For all which, this shall be your sufficient warrant, and your engagements being mutually interchanged, shall be ratified and confirmed by me.




Given under my hand and sealat Head Quarters, Valley Forgethis 28th day of March 1778


By His Excellency’s Command
}



John Laurens



Aide de Camp



